Best printed with page setup: t:0.5", b:0.5", l:0.5", r:0.5" UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark one) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1994 For the transition period from to COMMISSION FILE NUMBER: 0-25223 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0326480 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (Zip Code) (281) 334-9479 (Issuer's telephone number) Check whether the issuer: (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to the filing requirements for the past 90 days. Yes [X] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of issuer's classes of common equity outstanding as of the latest practicable date: Common Stock, $.001 par value, 149,632,398 outstanding as of September 30, 2001. PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) 2 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 2. Changes in Securities 9 Item 3. Default Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Independent Accountants' Report 3 Consolidated Financial Statements Balance Sheets  September 30, 2001and December 31, 2000 (Audited) 3 Statements of Operations  Three and ninemonths ended September 30, 2001and 2000 4 Statements of Cash Flows  Nine months ended September 30, 2001 and 2000 5 Notes to Consolidated Financial Statements 6 R. E. Bassie & Co., P.C. Certified Public Accountants A Professional Corporation 6776 Southwest Freeway, Suite 580 Houston, Texas 77074-2115 Tel: (713) 266-0691 Fax: (713) 266-0692 E-Mail: Rebassie@aol.com Independent Auditors Report The Board of Directors and Stockholders American International Industries, Inc.: We have reviewed the accompanying condensed consolidated balance sheet of American International Industries, Inc. and subsidiaries as of September 30, 2001, and the related condensed consolidated statements of operations and cash flows for the three and nine month periods ended September 30, 2001 and 2000. These financial statements are the responsibility of the Corporation's management. We conducted our review in accordance with standards established by the American Institute of Certified Public Accountants. A review of interim financial information consists principally of applying analytical procedures to financial data and of making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to such condensed consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards generally accepted in the United States of America, the consolidated balance sheet of American International Industries, Inc. and subsidiaries as of December 31, 2000, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year then ended (not presented herein); and in our report dated March 23, 2001, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2000 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived /s/ R. E. Bassie & Co., P.C. Houston, Texas November 9, 2001 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2001 and December 31, 2000 (Unaudited - see accompanying accountants' review report) 2001 2000 Assets (Reviewed) (Audited) Current assets: Cash $ 493,338 $ 709,502 Trading securities 25,800 120,000 Available for sale securities 750,000 - Accounts receivable, less allowance for doubtful accounts of $237,669 at September 30, 2001 and $229,668 at December 31, 2000 3,843,673 1,186,758 Notes receivable from related parties 399,819 65,676 Inventories 1,034,226 1,204,663 Prepaid expenses and other current assets 6,246 10,721 Total current assets 6,553,102 3,297,320 Note receivable, net of allowance for doubtful accounts of $1,200,000 at September 30, 2001 and December 31, 2000 2,050,260 60,000 Real estate held for sale 885,624 939,584 Property and equipment, net of accumulated depreciation and amortization 217,096 1,380,536 Excess of cost over net assets of businesses acquired, less accumulated amortization of $298,709 at September September 30, 2001and $254,664 in 2000 1,346,814 1,411,801 Non-compete agreements, net of accumulated amortization of $500,000 at September 30, 2001 and $425,000 at December 31, 2000 - 75,000 Other assets 8,018 12,815 Total assets $ 11,060,914 $ 7,177,056 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 3,079,524 $ 1,822,405 Short-term notes payable to bank 404,791 472,220 Short-term notes payable to related parties - 471,000 Current installments of long-term debt 59,441 115,365 Current installments of capital lease obligations - 9,003 Total current liabilities 3,543,756 2,889,993 Long-term notes payable to related parties 629,338 - Long-term debt, less current installments 388,596 514,549 Total liabilities 4,561,690 3,404,542 Stockholders' equity: Preferred stock, $.001par value. Authorized 10,000,000 shares: none issued - - Common stock, $.001 par value. Authorized 200,000,000 shares: 149,449,334 shares issued and 149,197,334 shares outstanding at September 30, 2001, 149,149,334 shares issued and 148,897,334 shares outstanding at December 31, 2000 149,897 148,897 Additional paid-in capital 17,722,918 17,462,918 Accumulated deficit (11,439,563) (13,805,273) Total stockholders 'equity 6,433,252 3,806,542 Less treasury stock, at cost (252,000) (34,028) (34,028) Accumulated other comprehensive gain 100,000 - Total stockholders' equity 6,499,224 3,772,514 Commitments and contingent liabilities - - Total liabilities and stockholders' equity $ 11,060,914 $ 7,177,056 See accompanying notes to consolidated financial statements AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations Three and Nine months ended September 30, 2001 and 2000 (Unaudited - see accompanying accountants' review report) Three months ended September 30, Nine months ended September 30 2001 2000 2001 2000 Revenues $ 5,370,678 $ 5,170,647 $ 8,905,901 $ 12,233,762 Costs and expenses: Cost of sales 4,054,789 4,585,487 6,714,176 10,560,620 Selling, general and administrative 432,920 470,773 1,853,251 1,958,636 Total operating expenses 4,487,709 5,056,260 8,567,427 12,519,256 Operating income (loss) 882,969 114,387 338,474 (285,494) Other income (expenses): Interest income 47,469 13,414 118,047 46,658 Realized gains on investments - 86,731 265,539 Unrealized gain and (losses) on investments (34,200) (180,313) (94,200) (450,956) Gain on sale of subsidiary - - 1,682,435 Gain on the sale of assets - 52,881 15,000 52,881 Interest expense (30,114) (59,047) (73,943) (145,239) Other income (expense) 260 36,420 379,897 38,254 Total other income (expenses) (16,585) (49,914) 2,027,236 (192,863) Net earnings (loss) before income tax 866,384 64,473 2,365,710 (478,357) Provision for income tax - - - Net earnings (loss) $ 866,384 $ 64,473 $ 2,365,710 $ (478,357) Net earnings (loss) per common share - basic and diluted: Net earnings (loss) $ 0.01 $ 0.00 $ 0.02 $ (0.00) Weighted average common shares - basic and diluted $ 149,197,334 $ 140,803,774 $ 148,682,334 $ 134,604,117 Consolidated statements of comprehensive income (loss): Net earnings (loss) 866,384 64,473 2,365,710 (478,357) Unrealized gain on securities available-for-sale: Unrealized holding gain (loss) arising during the period (100,000) - 100,000 - Comprehensive income (loss) $ 766,384 $ 64,473 $ 2,465,710 $ (478,357) See accompanying notes to consolidated financial statements AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2001 and 2000 (Unaudited - see accompanying accountants' review report) 2001 2000 Cash flows from operating activities: Net earnings (loss) $ 2,365,710 $ (478,357) Adjustments to reconcile net earnings (loss) to net cash used in operating activities: Depreciation and amortization 203,716 304,024 Common stock issued for services 18,000 - Realized gain on sale of securities - (265,539) (Increase) decrease in market value of equity securities 94,200 405,956 Gain on sale of subsidiary (1,682,435) - Gain on sale of equipment (15,000) - Gain on write-off of note payable to related party (250,000) - (Increase) decrease in operating assets: Accounts receivable (2,544,612) (1,996,650) Inventories (30,043) 53,972 Prepaid expenses and other current assets (1,995) 47,868 Other assets (42,565) 12,879 (Purchase) sale of trading securities, net (150,000) 160,590 (Increase) decrease in operating liabilities: Accounts payable and accrued expenses 1,486,163 1,278,523 Net liabilities from discontinued operations - (1,200,000) Net cash used in operating activities (548,861) (1,676,734) Cash flows from investing activities: Purchase of property and equipment (13,162) (58,214) Proceeds from the sale of equipment 15,000 - Payments received on notes for sale of subsidiary 9,740 - Redemption of certificate of deposit - 1,150,000 Cash sold in sale of subsidiary (29,666) (8,428) Notes receivable from related party (334,143) (54,010) Net cash provided by (used in) investing activities (352,231) 1,029,348 Cash flows from financing activities: Proceeds from sale of common stock 40,000 490,000 Proceeds from borrowings from related party 408,338 29,800 Proceeds from short-term borrowings 280,071 500,000 Principal payments on long-term debt (34,478) (13,588) Principal payments on capital lease obligations (9,003) (28,356) Net cash provided by financing activities 684,928 977,856 Net decrease in cash (216,164) 330,470 Cash at beginning of year 709,502 639,396 Cash at end of period $ 493,338 $ 969,866 Supplemental schedule of cash flow information: Interest paid $ 73,943 $ 86,192 See accompanying notes to consolidated financial statements AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements (1) General American International Industries, Inc. (the "Company" or "AIII"), formerly Black Tie Affair, Incorporated, operates as a diversified holding company with a number of wholly-owned subsidiaries and one majority-owned subsidiary. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2001 are not indicative of the results that may be expected for the year ending December 31, 2001. As contemplated by the Securities and Exchange Commission (SEC) under Rules of Regulation S-B, the accompanying financial statements and related footnotes have been condensed and do not contain certain information that will be included in the Company's annual financial statements and footnotes thereto. For further information, refer to the Company's audited consolidated financial statements and related footnotes thereto included in the Company's annual report on Form 10-KSB for the year ended December 31, 2000. (2) Sale of Subsidiary Effective March 30, 2001, the Company sold its 100% interest in Har-Whit's/Pitt's & Spitt's, Inc. (Har-Whit), a manufacturer and distributor of barbeque pits and custom sheet metal fabricator, to Oxford Knight International, Inc. (OKI) in exchange for two long-term notes receivable (five years at 8 1/2% interest) in the amount of $1,000,000 each and 10,000,000 shares of restricted common stock of OKI, representing $2,500,000 in total consideration. In addition, OKI assumed $495,000 in long-term debt. The Company recorded a gain on the sale in the amount of $1,682,435 or $.01 per share, based on the Company's investment in Har-Whit in the amount of $817,565 at March 30, 2001. Har-Whit had annual sales of approximately $1,900,000 and operating loss of approximately $182,000 in 2000. (3) Income Taxes Income taxes for the interim periods were computed using the effective tax rate estimated to be applicable for the full fiscal year, which is subject to ongoing review and evaluation by management. The estimated federal income tax expense for the nine-month periods ended September 30, 2001 and 2000 is eliminated by net operating loss carry forwards. (4) Industry Segments The Company has three reportable segments and corporate overhead: industrial/commercial, oil and gas, and real estate. The industrial/commercial segment includes (1) a supplier of automotive after-market products; (2) a manufacturer and distributor of barbecue pits and custom sheet metal products for customers predominately in the energy industry; (3) distributors of specialty chemicals for the automotive after-market, including specializing in the application of spray-on bed liners for truck beds; and (4) a holding company for future commercial ventures. The oil and gas segment owns an oil, gas and mineral royalty interest in Washington County, Texas. The corporate overhead includes the Company's investment holdings including financing current operations and expansion of its current holdings as well as evaluating the feasibility of entering into additional businesses. The Company's reportable segments are strategic business units that offer different technology and marketing strategies. Most of the businesses were acquired as subsidiaries and the management at the time of the acquisition was retained. Consolidated revenues, net operating losses for the months ended
